The homicide was the culmination of an altercation beginning in Ellington's store in Goldhill, Ala. The parties were first heard cursing each other in Ellington's store; defendant drew his pistol; they both came out of the store; Bullard, the deceased, went off and in a few minutes returned with a pistol; Watson went to the store of Woody about 30 or 35 yards away. Bullard and his brother following him, when further words were passed. Watson went out of the Woody store, the two Bullards going to the porch of the store; Watson dared them to get on the ground; the Bullards got on the ground; Watson fired, killing one of the Bullards, the whole time from the first words passing between the parties in Ellington's store to the shooting, being variously estimated at from 5 to 15 minutes, and the entire distance covered being about 35 yards. The whole was one transaction. Page v. State, 17 Ala. App. 70, 81 So. 848. The foregoing disposes of the exceptions reserved to the admissibility of the evidence and to the refusal of the court to give charge D.
From the evidence in this case it was a question for the jury to say whether the two Bullards pursued defendant from Ellington's store to Woody's store, and therefore charge B was properly refused.
We find no error in the record, and the judgment is affirmed.
Affirmed.
MERRITT, J., not sitting.